ITEMID: 001-83922
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF K.Ö. v. TURKEY
IMPORTANCE: 4
CONCLUSION: No violation of Art. 3 (substantive aspect);Violation of Art. 3 (procedural aspect)
TEXT: “On the night of 19 November 1999, I was tricked into opening the door as they said that they were Osman and Şefik, my brothers-in-law. The three people who entered the house said they were from the anti-terrorism branch and they pulled my headscarf over my mouth. They were carrying Kalashnikovs. They asked for my daughter and said they were going to kill me and my children...One of them spoke Kurdish and said that he was from Urfa. The one who was tall and thin, with white skin and black hair, strangled me with an iron cord. One of them, who I cannot describe, took off my baggy trousers and pants. I fainted from shame and fear when the other inserted a truncheon into my sexual organ... When I woke up they were searching the house. They found money underneath the bed and took it with them... When my son arrived he took me to a private doctor. This doctor did not draw up a report but gave me medicine and an injection. As I was not getting better he took me to the doctors at the Human Rights [foundation]... These same three people came to my house on 27 December 1999 and said that it was not good that I had complained about them...they called their superior and a police patrol came to pick us up. My son Teyfik was next to me... At the police station, an officer named Erkan was nice to us... I was sent to the hospital. The doctor said, without examining me, that there was nothing wrong with me. After this date I was not harassed.”
30. A description of the relevant domestic law at the material time can be found in Batı and Others v. Turkey (nos. 33097/96 and 57834/00, §§ 96100, 3 June 2004).
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 3
